Citation Nr: 1027742	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a low back disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for posttraumatic stress disorder (PTSD), claimed as due to 
military sexual trauma (MST).  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for depression.

                                       REPRESENTATION

Appellant represented by : DAV

ATTORNEY FOR THE BOARD

Shereen M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from August 
1971 to September 1972. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana in, where the RO determined no new and material evidence 
was received sufficient to reopen the previously denied claims. 

The case was brought before the Board in January 2009, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of her claims. The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal. 


FINDINGS OF FACT

1.  The claim seeking entitlement to service connection for a low 
back disorder was last denied by an unappealed Board decision 
rendered in May 1999, which declined reopening the claim finding 
no new and material evidence had been submitted indicating the 
Veteran's back disorders are related to any incident of her 
military service.

2.  The claim seeking entitlement to service connection for PTSD 
was last denied by an unappealed Board decision rendered in May 
1999, which found no medical evidence of a current disability.

3.  The claim seeking entitlement to service connection for 
depression was last denied by an unappealed Board decision 
rendered in May 1999, which found no competent evidence linking 
the Veteran's diagnosis of depression to any incident of her 
military service.

4. Evidence received since May 1999 does not raise a reasonable 
possibility of substantiating the claims of service connection 
for a low back disorder, PTSD or depression. 


CONCLUSIONS OF LAW

1.  The May 1999 Board decision that denied the claims for 
entitlement to service connection for a low back disorder, PTSD 
and depression, is final. 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the May 1999 decision is not new and 
material and, therefore, the claims of service connection for a 
low back disorder, PTSD and depression may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156; 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in March 2005, February 2006, March 2006, January 
2008, and January 2009.  Those letters advised the Veteran of the 
information necessary to substantiate her claim, and of her and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letters also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The letters dated in January 2008 and January 2009 satisfies the 
duty to notify provisions for petitions to reopen.  VA must 
notify a claimant of the evidence and information that is 
necessary to reopen his or her claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The 2008 and 2009 letters informed the Veteran new and 
material evidence was needed to reopen the claims and provided 
her the definition of new and material evidence.  The letters 
also informed her that her claims were previously denied because 
there was no medical evidence linking current disabilities to any 
incident of service.  The Veteran was advised that she must 
submit evidence related to these facts.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Veteran was sent a duty-
to-assist letter prior to the initial rating decision in the 
case, but complete notice was not effectuated until January 2008 
as explained above.  The Veteran still has the right to VCAA 
content complying notice and proper subsequent VA process, and 
that has been done, as discussed above.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless error.  
See Mayfield, 19 Vet. App. 103.   Although the notice provided to 
the Veteran in 2008 and 2009 was not given prior to the first 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claims were readjudicated and an additional SSOC was provided to 
the Veteran in May 2010.  Not only has she been provided with 
every opportunity to submit evidence and argument in support of 
her claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Board notes the 
Veteran was afforded a general medical VA examination in April 
2005, which she feels was inadequate.  With regard to claims to 
reopen, such as the claims on appeal here, VA's responsibility 
extends to requesting evidence from any new source identified by 
the claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
Veteran with respect to that particular claim.  See, e.g., VBA 
Fast Letter 01-13 (February 5, 2001).  VA does not have a duty to 
provide the Veteran a VA examination if the claim is not 
reopened.  The VCAA explicitly stated that, regardless of any 
assistance provided to the claimant, new and material evidence 
must still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the Veteran of the 
information and evidence needed to substantiate her claim.  Since 
no new and material evidence has been submitted in conjunction 
with these claims, an examination is not required. 

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify her in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran claims she was the victim of rape in the military by 
her drill sergeant, which resulted in pregnancy.  She contends 
that eight months of her pregnancy was during active service, 
which she continued regular cleaning and drill duties so as to 
conceal her pregnancy.  Due to her condition, the Veteran claims 
her regular military duties caused significant back strain 
resulting in a current low back disorder.  She further claims she 
has depression and PTSD as a result of her in-service rape.

The Veteran first initiated a claim seeking entitlement to 
service connection for a back disorder in August 1980, which was 
denied in an October 1980 rating decision finding no medical 
evidence of in-service incurrence of a low back disorder.  The 
Veteran later filed a claim to reopen, which was ultimately 
denied by the Board in May 1999 finding no new and material 
evidence sufficient to reopen the claim.  Specifically, while the 
Board noted various diagnoses of low back disorders, the Board 
found no medical evidence indicating a nexus between any current 
low back diagnosis and any incident of service. 

The Veteran claims for PTSD and depression were denied by the 
Board in May 1999 on the merits where the Board found no evidence 
of a current diagnosis of PTSD and no medical evidence linking 
the Veteran's diagnosed depression to any incident of her 
military service.  

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of the 
decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a). The 
Veteran was notified of her appellate rights at the time of the 
Board decision, but did not file an appeal. Therefore, the May 
1999 Board decision is final.

At the time of the May 1999 decision, the record included service 
treatment records, which are silent as to any injury, complaints, 
treatment or diagnosis of a low back disorder or psychiatric 
illness.  The evidence also included private treatment records 
indicating complaints for back pain as early as 1990 as well as 
the Veteran's testimony before the RO and various other 
statements indicating back injury in the military.  With regard 
to depression and PTSD, the evidence included VA outpatient 
treatment records and private treatment records indicating 
treatment for depression as early as 1994, a VA examination dated 
October 1997 diagnosing the Veteran with major depression, but 
finding no evidence of PTSD, and various lay testimony from the 
Veteran and her family indicating recollections of the claimed 
rape. 

Potentially relevant evidence received since the May 1999 
decision includes private treatment record, an April 2004 VA 
examination, and lay statements from the Veteran and her family. 

Except as provided in Section 5108 of this title, when the Board 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7104.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims her low back disorder is due to 
continued military duties, to include cleaning, despite being 
eight months pregnant, and her depression and PTSD is related to 
a claimed rape by her drill sergeant, which resulted in 
pregnancy.
 
Her service treatment records confirm the Veteran was discharged 
due to pregnancy, but the records are silent as to any 
complaints, treatment or diagnoses of a low back or psychiatric 
disorder.

The Board, in denying the claims in May 1999, found no medical 
evidence indicating current diagnoses related to any incident of 
service.  While the Veteran was diagnosed with a low back 
disorder and depression at the time of the May 1999 decision, no 
medical professional had ever linked her diagnoses to her 
military service.  As of May 1999, there was no medical evidence 
of a diagnosis of PTSD.

Accordingly, for evidence to be new and material in this matter, 
it would have to tend to show that the Veteran has current 
diagnoses related to some incident of her military service.  No 
competent evidence received since the May 1999 decision tends to 
do so.

Private treatment records show the Veteran incurred a back injury 
in November 2004 and was hospitalized and treated for back 
strain.  X-rays taken at that time revealed degenerative disc 
disease (DDD) of the lumbar spine.  In April 2005 a VA examiner 
diagnosed the Veteran with a "musculoskeletal condition" of the 
back.  At that time, the Veteran indicated an elevator injury 
that occurred five or six months prior.  The examiner found no 
evidence to link the Veteran's musculoskeletal condition to a 
military injury or any other remote incident of her military 
service.  The Board further notes medical records further 
indicate the Veteran was in a motor vehicle accident (MVA) in the 
1990s injuring, among other things, her back.  The Veteran 
indicates these post-service injuries merely aggravated her back, 
which was already in bad shape from her military service.  There 
simply is no medical evidence at present, however, linking any 
current low back disorder to the Veteran's military service.  

With regard to PTSD, no new medical evidence indicates a current 
diagnosis of PTSD.  The Board notes the Veteran supplied 
additional lay statements from family indicating the Veteran 
confided in them about the in-service rape years later, but no 
medical professional has ever diagnosed the Veteran with PTSD 
related to in-service MST.  

The medical evidence does indicate a diagnosis of depression 
since 1994, over two decades after service, but no new evidence 
provides a medical opinion linking her depression to any incident 
of service.  

The fact that the Veteran was pregnant in the military and 
subsequently developed diagnoses of back disorders and depression 
was already well documented in the claims folder at the time of 
the May 1999 Board decision.  What is of consequence is whether 
these diagnoses, or any current diagnosis of PTSD, could be 
related to any incident of her military service.  The new medical 
evidence, while "new" is not "material" because the evidence 
does not indicate a diagnosis of PTSD at all, nor does the 
medical evidence link her current low back and depression 
diagnoses to any incident of her military service. 

In short, the additional medical evidence does not provide 
evidence of the missing elements of the Veteran's claims, namely 
a nexus, and indeed provides evidence to the contrary.  

As to the Veteran and her family members various statements, they 
have not demonstrated they have medical training, expertise, or 
credentials that would qualify them to render a competent opinion 
regarding medical causation.  Their lay opinion that the Veteran 
has PTSD or depression due to in-service rape was considered, but 
cannot be deemed "material" for purposes of reopening the 
Veteran's claim. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Where, as here, the determinative issue is one of 
medical diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.   Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

No competent evidence received since May 1999 relates to the 
unestablished facts necessary to substantiate the claims. The 
circumstances of this case are similar to those referenced in 
Paller v. Principi, 3 Vet. App. 535 (1992).  The point has been 
reached in this case "where it can be said that, all things being 
equal, the evidence being proffered has been fairly considered 
and that further rearticulation of already corroborated evidence 
is, indeed, cumulative."  Paller, 3 Vet. App. at 538.  The Board 
has already previously considered extensive medical evidence 
documenting the Veteran's claim of rape, medical history and 
other complaints and denied these claims.

Accordingly, the additional evidence received is not new and 
material and the claims may not be reopened. Until the Veteran 
meets her threshold burden of submitting new and material 
evidence sufficient to reopen her claim, the benefit of the doubt 
doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a low back disorder has not 
been submitted and, therefore, the claim may not be reopened.  

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for PTSD has not been submitted 
and, therefore, the claim may not be reopened.  

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for depression has not been 
submitted and, therefore, the claim may not be reopened.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


